UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:April 30, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: • EuroPac International Value Fund - Class A (EPIVX) • EuroPac International Bond Fund - Class A (EPIBX) • EuroPac Hard Asset Fund - Class A (EPHAX) • EP China Fund - Class A (EPHCX) • EP Asia Small Companies Fund - Class A (EPASX) • EP Latin America Fund – Class A (EPLAX) • EP Strategic US Strategic US Equity Fund- Class A (EPUSX) SEMI-ANNUAL REPORT April 30, 2013 Euro Pacific Funds · EuroPac International Value Fund - Class A · EuroPac International Bond Fund - Class A · EuroPac Hard Asset Fund - Class A · EP China Fund - Class A · EP Asia Small Companies Fund - Class A · EP Latin America Fund – Class A · EP Strategic US Equity Fund – Class A Each a series of the Investment Managers Series Trust Table of Contents Schedules of Investments 1 Statements of Assets and Liabilities 29 Statements of Operations 31 Statements of Changes in Net Assets 33 Financial Highlights 40 Notes to Financial Statements 47 Expense Example 60 This report and the financial statements contained herein are provided for the general information of the shareholders of the Euro Pacific Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective Prospectus. www.europacificfunds.com EuroPac International Value Fund SCHEDULE OF INVESTMENTS As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 87.1% AUSTRALIA – 8.8% BHP Billiton Ltd. $ CFS Retail Property Trust - REIT Newcrest Mining Ltd. Origin Energy Ltd. Shopping Centres Australasia Property Group – REIT* Woolworths Ltd. BRAZIL – 4.2% Cia Energetica de Minas Gerais - ADR Telefonica Brasil S.A. - ADR CANADA – 17.3% Alamos Gold, Inc. ARC Resources Ltd. Barrick Gold Corp. Goldcorp, Inc. Kinross Gold Corp. Major Drilling Group International, Inc. Pacific Rubiales Energy Corp. Peyto Exploration & Development Corp. Potash Corp. of Saskatchewan, Inc. Precision Drilling Corp. Yamana Gold, Inc. CHILE – 2.0% Aguas Andinas S.A. - A Shares Cia Cervecerias Unidas S.A. - ADR CHINA – 0.9% China Shenhua Energy Co., Ltd. - H Shares FINLAND – 3.2% Fortum OYJ GERMANY – 2.1% Metro A.G. HONG KONG – 2.5% China Mobile Ltd. Jardine Matheson Holdings Ltd. JAPAN – 9.2% Asahi Group Holdings Ltd. Isuzu Motors Ltd. 1 EuroPac International Value Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) JAPAN (Continued) ITOCHU Corp. $ JGC Corp. Toyo Suisan Kaisha Ltd. MALAYSIA – 2.3% Malayan Banking Bhd NETHERLANDS – 3.1% Royal Dutch Shell PLC - A Shares NEW ZEALAND – 3.3% Kiwi Income Property Trust - REIT Telecom Corp. of New Zealand Ltd. NORWAY – 10.8% Atea ASA Fred Olsen Energy ASA Leroey Seafood Group ASA Marine Harvest ASA Norwegian Energy Co. AS* Statoil ASA Telenor ASA Yara International ASA SINGAPORE – 6.7% Golden Agri-Resources Ltd. Singapore Telecommunications Ltd. Venture Corp. Ltd. SWEDEN – 1.1% Saab A.B. - B Shares SWITZERLAND – 2.5% Nestle S.A. Syngenta A.G. THAILAND – 7.1% Delta Electronics Thai PCL Electricity Generating PCL PTT PCL 2 EuroPac International Value Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) THAILAND (Continued) Thai Beverage PCL $ TOTAL COMMON STOCKS (Cost $67,745,478) Principal Amount SHORT-TERM INVESTMENTS – 11.2% $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $9,461,689) TOTAL INVESTMENTS – 98.3% (Cost $77,207,167) Other Assets in Excess of Liabilities – 1.7% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PCL – Public Company Limited PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 3 EuroPac International Value Fund SUMMARY OF INVESTMENTS As of April 30, 2013 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Basic Materials % Consumer, Non-cyclical % Energy % Communications % Utilities % Financial % Industrial % Consumer, Cyclical % Diversified % Total Common Stocks % Short-Term Investments % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets % See accompanying Notes to Financial Statements. 4 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS As of April 30, 2013 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES – 95.5% AUSTRALIA – 12.8% Australia Pacific Airports Melbourne Pty. Ltd. 7.000%, 8/25/2016 $ CFS Retail Property Trust 5.075%, 8/21/20141 Queensland Treasury Corp. 6.000 %, 6/14/2021 5.750 %, 7/22/2024 Telstra Corp. Ltd. 7.750%, 7/15/2020 CANADA – 2.5% Baytex Energy Corp. 6.625%, 7/19/20222 Ontario Electricity Financial Corp. 8.900%, 8/18/2022 Sherritt International Corp. 7.750%, 10/15/20152 CAYMAN ISLANDS – 3.0% AmBev International Finance Co., Ltd. 9.500%, 7/24/2017 CHILE – 6.9% Banco Santander Chile 6.750%, 6/1/2016 Bonos del Banco Central de Chile en Pesos 6.000 %, 1/1/2014 6.000 %, 3/1/2022 Sociedad Quimica y Minera de Chile S.A. 5.500%, 4/1/20142 Telefonica Moviles Chile S.A. 6.300%, 11/15/2016 CYPRUS – 0.6% Songa Offshore S.E. 12.100%, 11/17/20162, 3 DENMARK – 2.1% Kommunekredit 3.375%, 2/10/2014 5 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES (Continued) FINLAND – 5.7% Amer Sports OYJ 4.002%, 4/13/20163 $ Fortum OYJ 2.204%, 9/14/20153 Nordic Investment Bank 4.125%, 3/19/2020 Republic of Finland 1.310%, 1/27/20163 GERMANY – 4.3% KFW 5.000 %, 5/22/2019 3.500 %, 1/22/2021 LUXEMBOURG – 0.9% European Investment Bank 5.000%, 9/18/2013 MALAYSIA – 6.5% Malaysia Government Bond 3.434 %, 8/15/2014 4.160 %, 7/15/2021 Rantau Abang Capital Bhd 4.910%, 8/14/2013 MEXICO – 3.8% Mexican Bonos 5.000%, 6/15/2017 NEW ZEALAND – 12.3% Fletcher Building Industries Ltd. 9.000%, 5/15/2014 Fletcher Building Ltd. 8.500%, 3/15/2015 Fonterra Cooperative Group Ltd. 4.210%, 11/29/20492, 3 New Zealand Local Government Funding Agency 5.000%, 3/15/2019 TCNZ Finance Ltd. 5.250%, 10/25/2019 6 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES (Continued) NEW ZEALAND (Continued) Transpower Finance Ltd. 7.190%, 11/12/2019 $ NORWAY – 8.3% Austevoll Seafood ASA 5.950%, 10/15/20183 City of Oslo Norway 4.650%, 11/10/2016 Eksportfinans ASA 2.875%, 11/16/2016 KLP Kommunekreditt AS 2.240%, 9/15/20153 Kommunalbanken AS 2.875%, 5/16/2017 Marine Harvest ASA 5.350%, 3/12/20182, 3 Odfjell S.E. 6.610%, 12/4/20133 PERU – 2.5% Peruvian Government International Bond 7.840%, 8/12/2020 POLAND – 3.6% Poland Government Bond 3.980 %, 1/25/20183 3.750 %, 4/25/2018 Poland Government International Bond 3.000%, 9/23/2014 RUSSIA – 2.0% Russian Federal Bond - OFZ 7.350%, 1/20/2016 SINGAPORE – 7.2% CapitaLand Ltd. 2.100%, 11/15/20161 Genting Singapore PLC 5.125%, 3/29/20492, 3 Keppel Corp. Ltd. 3.800%, 4/23/20272, 3 Singapore Press Holdings Ltd. 2.810%, 3/2/2015 7 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES (Continued) SINGAPORE (Continued) StarHub Ltd. 3.080%, 9/12/2022 $ SWEDEN – 6.5% City of Stockholm Sweden 3.000%, 4/3/2017 Kommuninvest I Sverige 2.750%, 8/12/2015 Svensk Exportkredit A.B. 3.900%, 9/16/2016 Tele2 A.B. 4.220 %, 2/24/20173 4.875 %, 5/15/2017 West Air Europe A.B. 8.000%, 5/8/20182 SWITZERLAND – 1.4% OC Oerlikon Corp. A.G. 4.250%, 7/13/2016 UNITED KINGDOM – 1.1% IGAS Energy PLC 10.000%, 3/22/20182 UNITED STATES – 1.5% Allied Nevada Gold Corp. 8.750 %, 6/1/20192, 4 8.750 %, 6/1/20192 TOTAL FIXED INCOME SECURITIES (Cost $88,688,674) SHORT-TERM INVESTMENTS – 3.7% UMB Money Market Fiduciary, 0.010%5 TOTAL SHORT-TERM INVESTMENTS (Cost $3,507,027) 8 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) TOTAL INVESTMENTS – 99.2% (Cost $92,195,701) $ Other Assets in Excess of Liabilities – 0.8% TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company 1 Convertible security. 2 Callable. 3 Variable, floating or step rate security. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. Thesesecurities are restricted and may be resold in transactions exempt from registration normallyto qualified institutional buyers. 5 The rate is the annualized seven-day yield at period end. 6 Local currency. See accompanying Notes to Financial Statements. 9 EuroPac International Bond Fund SUMMARY OF INVESTMENTS As of April 30, 2013 (Unaudited) Security Type/Sector Percent of Total Net Assets Fixed Income Securities Government % Financial % Communications % Consumer, Non-cyclical % Industrial % Consumer, Cyclical % Utilities % Basic Materials % Energy % Diversified % Total Fixed Income Securities % Short-Term Investments % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets % See accompanying Notes to Financial Statements. 10 EuroPac Hard Asset Fund SCHEDULE OF INVESTMENTS As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 93.0% AUSTRALIA – 3.9% Newcrest Mining Ltd. $ Santos Ltd. CANADA – 30.0% Agnico-Eagle Mines Ltd. Alamos Gold, Inc. ARC Resources Ltd. Barrick Gold Corp. Canadian Oil Sands Ltd. Crescent Point Energy Corp. Endeavour Silver Corp.* Ensign Energy Services, Inc. Freehold Royalties Ltd. Goldcorp, Inc. IAMGOLD Corp. Kinross Gold Corp. Major Drilling Group International, Inc. Pan American Silver Corp. Peyto Exploration & Development Corp. Potash Corp. of Saskatchewan, Inc. Precision Drilling Corp. Silver Wheaton Corp. Yamana Gold, Inc. CHILE – 0.6% Sociedad Quimica y Minera de Chile S.A. - ADR CHINA – 4.8% China BlueChemical Ltd. - Class H China Shenhua Energy Co., Ltd. - H Shares CNOOC Ltd. - ADR Yanzhou Coal Mining Co., Ltd. - Class H COLOMBIA – 1.3% Pacific Rubiales Energy Corp. GERMANY – 0.7% K+S A.G. INDONESIA – 1.0% Harum Energy Tbk P.T. 11 EuroPac Hard Asset Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) NORWAY – 13.2% Det Norske Oljeselskap ASA* $ Fred Olsen Energy ASA Leroey Seafood Group ASA Marine Harvest ASA* Norwegian Energy Co. AS* Statoil ASA Yara International ASA SINGAPORE – 2.6% First Resources Ltd. Golden Agri-Resources Ltd. SWITZERLAND – 22.9% Syngenta A.G. ZKB Gold - Class A - ETF* ZKB Silver - ETF* THAILAND – 2.5% PTT PCL UNITED STATES – 9.5% Alliance Resource Partners LP Chesapeake Energy Corp. Monsanto Co. Mosaic Co. Newmont Mining Corp. Peabody Energy Corp. Southwestern Energy Co.* TOTAL COMMON STOCKS (Cost $34,699,302) Principal Amount SHORT-TERM INVESTMENTS – 8.3% $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $2,672,373) 12 EuroPac Hard Asset Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) TOTAL INVESTMENTS – 101.3% (Cost $37,371,675) $ Liabilities in Excess of Other Assets – (1.3)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt ETF – Exchange Traded Fund LP – Limited Partnership PCL – Public Company Limited * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 13 EuroPac Hard Asset Fund SUMMARY OF INVESTMENTS As of April 30, 2013 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Energy % Basic Materials % Consumer, Non-cyclical % Total Common Stocks % Investment Companies / ETFs % Short-Term Investments % Total Investments % Liabilities in Excess of Other Assets )% Total Net Assets % See accompanying Notes to Financial Statements. 14 EP China Fund SCHEDULE OF INVESTMENTS As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 100.2% BASIC MATERIALS – 0.5% China Forestry Holdings Co., Ltd.*1 $ COMMUNICATIONS – 3.0% SINA Corp.* Television Broadcasts Ltd. CONSUMER, CYCLICAL – 18.8% Giordano International Ltd. Great Wall Motor Co., Ltd. - Class H Minth Group Ltd. Sa Sa International Holdings Ltd. Sands China Ltd. Shenzhou International Group Holdings Ltd. Skyworth Digital Holdings Ltd. Stella International Holdings Ltd. Xinyi Glass Holdings Ltd. CONSUMER, NON-CYCLICAL – 12.0% Hengan International Group Co., Ltd. Lee's Pharmaceutical Holdings Ltd. Samsonite International S.A. Sino Biopharmaceutical Sinopharm Group Co., Ltd. - Class H WuXi PharmaTech Cayman, Inc. - ADR* DIVERSIFIED – 8.1% Hutchison Whampoa Ltd. Jardine Matheson Holdings Ltd. Wharf Holdings Ltd. ENERGY – 6.7% Anton Oilfield Services Group CIMC Enric Holdings Ltd. CNOOC Ltd. Kunlun Energy Co., Ltd. FINANCIAL – 16.9% AIA Group Ltd. BOC Hong Kong Holdings Ltd. Hang Lung Properties Ltd. Link REIT 15 EP China Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Standard Chartered PLC $ Sun Hung Kai Properties Ltd. INDUSTRIAL – 20.7% AAC Technologies Holdings, Inc. Cheung Kong Infrastructure Holdings Ltd. China Machinery Engineering Corp. - Class H* Haitian International Holdings Ltd. Hermes Microvision, Inc. Honghua Group Ltd. Techtronic Industries Co. TECHNOLOGY – 4.8% Lenovo Group Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. UTILITIES – 8.7% ENN Energy Holdings Ltd. Guangdong Investment Ltd. Huaneng Power International, Inc. - Class H TOTAL COMMON STOCKS (Cost $31,022,118) Principal Amount SHORT-TERM INVESTMENTS – 0.1% $ UMB Money Market Fiduciary, 0.010%2 TOTAL SHORT-TERM INVESTMENTS (Cost $25,685) TOTAL INVESTMENTS – 100.3% (Cost $31,047,803) Liabilities in Excess of Other Assets – (0.3)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Fair valued under procedures established by the Board of Trustees, represents 0.52% of Net Assets. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 16 EP China Fund SUMMARY OF INVESTMENTS As of April 30, 2013 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Hong Kong % China % Taiwan % Macau % United Kingdom % United States % Total Common Stocks % Short-Term Investments % Total Investments % Liabilities in Excess of Other Assets )% Total Net Assets % See accompanying Notes to Financial Statements. 17 EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 96.0% CAMBODIA – 3.3% NagaCorp Ltd. $ CHINA – 8.4% AAC Technologies Holdings, Inc. Goodbaby International Holdings Ltd. Haitian International Holdings Ltd. Shenzhou International Group Holdings Ltd. SinoMedia Holding Ltd. WuXi PharmaTech Cayman, Inc. - ADR* HONG KONG – 7.2% Giordano International Ltd. Sa Sa International Holdings Ltd. Sino Biopharmaceutical Techtronic Industries Co. INDIA – 5.5% Bajaj Corp. Ltd. Emami Ltd. Ipca Laboratories Ltd. Shree Cement Ltd. INDONESIA – 17.8% Bumi Serpong Damai P.T. Erajaya Swasembada Tbk P.T.* Holcim Indonesia Tbk P.T. Jasa Marga P.T. Lippo Karawaci Tbk P.T. Media Nusantara Citra Tbk P.T. Mitra Adiperkasa Tbk P.T. Surya Semesta Internusa Tbk P.T. Tempo Scan Pacific Tbk P.T. Tiga Pilar Sejahtera Food Tbk Wijaya Karya Persero Tbk P.T. Wismilak Inti Makmur Tbk P.T.* MALAYSIA – 6.6% Oldtown BHD Pavilion Real Estate Investment Trust - REIT Perisai Petroleum Teknologi BHD* Sapurakencana Petroleum BHD* 18 EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) PHILIPPINES – 17.4% Alliance Global Group, Inc. $ Century Properties Group, Inc. East West Banking Corp.* First Philippine Holdings Corp. GT Capital Holdings, Inc. Metro Pacific Investments Corp. Puregold Price Club, Inc. Robinsons Land Corp. San Miguel Pure Foods Co., Inc. Security Bank Corp. Universal Robina Corp. SINGAPORE – 7.6% Mapletree Commercial Trust - REIT Parkway Life Real Estate Investment Trust - REIT Religare Health Trust* Super Group Ltd. SOUTH KOREA – 1.9% Able C&C Co., Ltd. Daeduck GDS Co., Ltd. TAIWAN – 2.6% Hermes Microvision, Inc. THAILAND – 17.7% Bangkok Dusit Medical Services PCL Central Plaza Hotel PCL CPN Retail Growth Leasehold Property Fund Gunkul Engineering PCL Home Product Center PCL Kiatnakin Bank PCL Malee Sampran Factory PCL Sino Thai Engineering & Construction PCL STP & I PCL Thaicom PCL TOTAL COMMON STOCKS (Cost $25,438,221) 19 EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 4.2% $ UMB Money Market Fiduciary, 0.010%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,666,105) TOTAL INVESTMENTS – 100.2% (Cost $27,104,326) Liabilities in Excess of Other Assets – (0.2)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PCL – Public Company Limited REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 20 EP Asia Small Companies Fund SUMMARY OF INVESTMENTS As of April 30, 2013 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Non-cyclical % Financial % Industrial % Consumer, Cyclical % Utilities % Communications % Energy % Diversified % Total Common Stocks % Short-Term Investments % Total Investments % Liabilities in Excess of Other Assets )% Total Net Assets % See accompanying Notes to Financial Statements. 21 EP Latin America Fund SCHEDULE OF INVESTMENTS As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 91.7% BRAZIL – 25.4% Abril Educacao S.A. $ Arezzo Industria e Comercio S.A. BM&FBovespa S.A. BR Properties S.A. CCR S.A. Cia de Bebidas das Americas - ADR Estacio Participacoes S.A. Grupo BTG Pactual Kroton Educacional S.A. M Dias Branco S.A. Mahle-Metal Leve S.A. Industria e Comercio Marcopolo S.A. Randon Participacoes S.A. Totvs S.A. Valid Solucoes e Servicos de Seguranca em Meios de Pagamento e Identificacao S.A. CHILE – 13.2% Aguas Andinas S.A. - A Shares Coca-Cola Embonor S.A. - B Shares ENTEL Chile S.A. Forus S.A. Parque Arauco S.A. SACI Falabella Sonda S.A. COLOMBIA – 2.6% Ecopetrol S.A. - ADR Pacific Rubiales Energy Corp. MEXICO – 44.3% Alsea S.A.B. de C.V.* Arca Continental S.A.B. de C.V. Asesor de Activos Prisma S.A.P.I. de C.V.* Banregio Grupo Financiero S.A.B. de C.V. Bolsa Mexicana de Valores S.A.B. de C.V. Concentradora Fibra Hotelera Mexicana S.A. de C.V. Corp Inmobiliaria Vesta S.A.B. de C.V. Credito Real S.A.B. de C.V.* El Puerto de Liverpool S.A.B. de C.V. Empresas ICA S.A.B. de C.V.* Fibra Uno Administracion S.A. de C.V. 22 EP Latin America Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MEXICO (Continued) Fomento Economico Mexicano S.A.B. de C.V. - ADR $ Genomma Lab Internacional S.A.B. de C.V. - B Shares* Grupo Herdez S.A.B. de C.V. Grupo Sports World S.A.B. de C.V.* Infraestructura Energetica Nova S.A.B. de C.V.* Kimberly-Clark de Mexico S.A.B. de C.V. - A Shares Promotora y Operadora de Infraestructura S.A.B. de C.V.* Qualitas Controladora S.A.B. de C.V. PERU – 6.2% Credicorp Ltd. InRetail Peru Corp.* Union Andina de Cementos S.A.A. TOTAL COMMON STOCKS (Cost $13,537,746) Principal Amount SHORT-TERM INVESTMENTS – 3.9% $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $698,844) TOTAL INVESTMENTS – 95.6% (Cost $14,236,590) Other Assets in Excess of Liabilities – 4.4% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt BR – Brazil * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 23 EP Latin America Fund SUMMARY OF INVESTMENTS As of April 30, 2013 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Financial % Consumer, Non-cyclical % Consumer, Cyclical % Industrial % Utilities % Technology % Energy % Communications % Total Common Stocks % Short-Term Investments % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets % See accompanying Notes to Financial Statements. 24 EP Strategic US Equity Fund SCHEDULE OF INVESTMENTS As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 86.7% BASIC MATERIALS – 9.4% Allied Nevada Gold Corp.* $ Barrick Gold Corp. EI du Pont de Nemours & Co. Goldcorp, Inc. IAMGOLD Corp. Kinross Gold Corp. Newcrest Mining Ltd. Newmont Mining Corp. Yamana Gold, Inc. COMMUNICATIONS – 6.0% AT&T, Inc. CenturyLink, Inc. Google, Inc. - Class A* CONSUMER, CYCLICAL – 8.6% Hasbro, Inc. McDonald's Corp. Wal-Mart Stores, Inc. Wynn Resorts Ltd. Yum! Brands, Inc. CONSUMER, NON-CYCLICAL – 25.5% Abbott Laboratories AbbVie, Inc. Archer-Daniels-Midland Co. Baxter International, Inc. Coca-Cola Co. H.J. Heinz Co. Johnson & Johnson Kraft Foods Group, Inc. Medtronic, Inc. Merck & Co., Inc. Molson Coors Brewing Co. - Class B Mondelez International, Inc. - Class A Pfizer, Inc. Philip Morris International, Inc. Procter & Gamble Co. Stryker Corp. ENERGY – 9.0% Alliance Resource Partners LP 25 EP Strategic US Equity Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) ENERGY (Continued) Chevron Corp. $ Diamond Offshore Drilling, Inc. Ensco PLC - Class A EOG Resources, Inc. Exxon Mobil Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. Schlumberger Ltd. Southwestern Energy Co.* INDUSTRIAL – 6.0% Caterpillar, Inc. Cummins, Inc. Deere & Co. Joy Global, Inc. Raytheon Co. TECHNOLOGY – 18.7% Accenture PLC - Class A Activision Blizzard, Inc. Apple, Inc. Broadcom Corp. - Class A EMC Corp.* Microsoft Corp. NetApp, Inc.* QUALCOMM, Inc. UTILITIES – 3.5% American Electric Power Co., Inc. Duke Energy Corp. PG&E Corp. Portland General Electric Co. Southern Co. TOTAL COMMON STOCKS (Cost $10,763,222) EXCHANGE TRADED FUNDS – 2.2% Utilities Select Sector SPDR Fund TOTAL EXCHANGE TRADED FUNDS (Cost $233,652) 26 EP Strategic US Equity Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 11.0% $ UMB Money Market Fiduciary, 0.010%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,402,123) TOTAL INVESTMENTS – 99.9% (Cost $12,398,997) Other Assets in Excess of Liabilities – 0.1% TOTAL NET ASSETS – 100.0% $ LP – Limited Partnership PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 27 EP Strategic US Equity Fund SUMMARY OF INVESTMENTS As of April 30, 2013 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Non-cyclical % Technology % Basic Materials % Energy % Consumer, Cyclical % Industrial % Communications % Utilities % Total Common Stocks % Exchange Traded Funds % Short-Term Investments % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets % See accompanying Notes to Financial Statements. 28 STATEMENT OF ASSETS AND LIABILITIES As of April 30, 2013 (Unaudited) EuroPac International EuroPac International EuroPac Hard Value Fund Bond Fund Asset Fund Assets: Investments, at cost $ $ $ Foreign currency, at cost - - Investments, at value $ $ $ Foreign currency, at value - - Receivables: Investment securities sold - - Fund shares sold Dividends and interest Advisor - - - Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Fund shares redeemed Advisory fees Distribution fees (Note 6) Transfer agent fees and expenses Fund accounting fees Administration fees Auditing fees Custody fees Trustees' fees and expenses Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ $ $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ $ $ Accumulated net investment income (loss) ) ) Accumulated net realized gain (loss) on investments and foreign currency transactions ) ) Net unrealized appreciation/depreciation on: Investments ) Foreign currency translations ) ) Net Assets $ $ $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ $ $ Shares of beneficial interest issued and outstanding Redemption price $ $ $ Maximum sales charge (4.50% of offering price)* Maximum public offering price $ $ $ * On sales of $50,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 29 STATEMENT OF ASSETS AND LIABILITIES As of April 30, 2013 (Unaudited) EP China EP Asia Small EP Latin EP Strategic US Fund Companies Fund America Fund Equity Fund Assets: Investments, at cost $ Foreign currency, at cost - - - Investments, at value $ Foreign currency, at value - - - Receivables: Investment securities sold - - - Fund shares sold - Dividends and interest Advisor - - - Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased - Fund shares redeemed Advisory fees - Distribution fees (Note 6) Transfer agent fees and expenses Fund accounting fees Administration fees Auditing fees Custody fees Trustees' fees and expenses Chief Compliance Officer fees 9 Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income (loss) Accumulated net realized gain (loss) on investments and foreign currency transactions ) ) ) Net unrealized appreciation/depreciation on: Investments Foreign currency translations - 67 - Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ Maximum sales charge (4.50% of offering price)* Maximum public offering price $ * On sales of $50,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 30 STATEMENT OF OPERATIONS For the Six Months Ended April 30, 2013 (Unaudited) EuroPac International EuroPac International EuroPac Hard Value Fund Bond Fund Asset Fund Investment Income: Dividends (net of foreign withholding taxes of $121,374, $0 and $28,490, respectively) $ $ - $ Interest (net of foreign withholding taxes of $0, $71,471 and $0, respectively) 90 Total investment income Expenses: Advisory fees Distribution fees (Note 6) Administration fees Fund accounting fees Transfer agent fees and expenses Custody fees Registration fees Auditing fees Legal fees Shareholder reporting fees Miscellaneous Trustees' fees and expenses Chief Compliance Officer fees Insurance fees Offering costs - - - Total expenses Advisory fee waived ) ) ) Other expenses absorbed - - - Net expenses Net investment income (loss) ) Realized and Unrealized Gain (Loss) on Investments and Foreign Currency: Net realized gain (loss) on: Investments ) Foreign currency transactions ) ) Net realized gain (loss) ) Net change in unrealized appreciation/depreciation on: Investments ) ) Foreign currency translations ) ) Net change in unrealized appreciation/depreciation ) ) Net realized and unrealized gain (loss) on investments and foreign currency ) Net Increase (Decrease) in Net Assets from Operations $ $ $ ) See accompanying Notes to Financial Statements. 31 STATEMENT OF OPERATIONS For the Six Months Ended April 30, 2013 (Unaudited) EP China EP Asia Small EP Latin EP Strategic US Fund Companies Fund America Fund Equity Fund Investment Income: Dividends (net of foreign withholding taxes of $1,810, $15,087, $6,400 and $845, respectively) $ Interest (net of foreign withholding taxes of $0, $0, $0 and $0, respectively) 12 15 33 52 Total investment income Expenses: Advisory fees Distribution fees (Note 6) Administration fees Fund accounting fees Transfer agent fees and expenses Custody fees Registration fees Auditing fees Legal fees Shareholder reporting fees Miscellaneous Trustees' fees and expenses Chief Compliance Officer fees Insurance fees Offering costs - - - Total expenses Advisory fee waived ) Other expenses absorbed - - - ) Net expenses Net investment income (loss) ) ) Realized and Unrealized Gain (Loss) on Investments and Foreign Currency: Net realized gain (loss) on: Investments ) Foreign currency transactions ) ) ) (1
